Citation Nr: 0022986	
Decision Date: 08/29/00    Archive Date: 09/01/00

DOCKET NO.  97-03 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an effective date earlier than March 30, 1994, 
for the grant of service connection for post-traumatic stress 
disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Counsel


INTRODUCTION

The veteran had active duty from July 1967 to January 1971, 
and he had active duty with the National Guard from November 
1981 to September 1983.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating actions by the New Orleans, 
Louisiana Regional Office (RO) of the Department of Veterans 
Affairs (VA).  By a rating decision dated in November 1996, 
the RO granted the veteran's claim for service connection for 
post-traumatic stress disorder (PTSD), evaluating this 
condition as 50 percent disabling, and assigned an effective 
date of March 30, 1994.  The veteran has perfected a timely 
administrative appeal, challenging the effective of the grant 
of service connection for PTSD.

This case was previously before the Board in March 1998, at 
which time it was remanded for further development of the 
issue on appeal.  Such development having been completed, the 
case is again before the Board for appellate review.  

In March 1998, the Board remanded the claim for entitlement 
to total disability due to individual unemployability (TDIU).  
In an October 1998 rating decision, the RO granted claim.  
Accordingly, the issue of TDIU is no longer before the Board.

In a July 2000 statement, the representative noted that the 
record was unclear as to whether a personal hearing requested 
by the veteran was held.  VA records show that the veteran 
was scheduled to appear for a personal hearing before a 
member of the Board on May 10, 2000, and that he did not show 
for that hearing.  As a result, the veteran's hearing request 
is deemed withdrawn.  38 C.F.R. § 20.704(d) (1999).  Since 
the veteran has been afforded due process with regard to an 
opportunity for a personal hearing, this case does not need 
to be remanded for further clarification, as was suggested by 
the representative in his July 2000 statement.  

The United States Court of Appeals for Veterans Claims was 
known as the United States Court of Veterans Appeals prior to 
March 1, 1999 (hereinafter, "the Court").  




FINDINGS OF FACT

1.  The veteran filed a claim for service connection for a 
delayed stress syndrome in September 1985, and in a March 
1986 rating decision, the RO denied service connection for 
PTSD.

2. The veteran an application to reopen his claim of service 
connection for PTSD in November 1990, and in a January 1991 
rating decision, the RO confirmed the prior disallowance.

3.  The veteran was furnished notice of each of these adverse 
rating determinations and of his appellate rights in April 
1986, and in January 1991; however, the veteran did not 
initiate an administrative appeal as to either the March 1986 
or January 1991 rating decision, and thus his claims filed in 
September 1985, and in November 1990, were finally 
adjudicated.

4.  In a statement received by the RO on March 30, 1994, the 
veteran requested that his claim for service connection for 
PTSD be reopened.  In a July 1995 rating decision, service 
connection for PTSD remained denied; the veteran initiated an 
appeal of the July 1995 rating denial by filing a notice of 
disagreement.

5.  By a rating decision, dated in November 1996, service 
connection for PTSD was granted, effective from March 30, 
1994, the date of receipt of the veteran's claim to reopen.


CONCLUSION OF LAW

The criteria for an effective date earlier than March 30, 
1994, for a grant of service connection for post-traumatic 
stress disorder have not been met.  38 U.S.C.A. §§ 5107, 5110 
(West 1991); 38 C.F.R. §§ 3.1(p), 3.155, 3.160, 3.400 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the veteran's claim for an effective 
date earlier than March 30, 1994, for the grant of service 
connection for PTSD is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  That is, the veteran is found to have 
presented a claim which is not inherently implausible.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  Further, after 
examining the record, the Board is satisfied that all 
relevant facts have been properly developed in regard to this 
claim and that no further assistance to the veteran is 
required to comply with the duty to assist, as mandated by 
38 U.S.C.A. § 5107(a).

Unless specifically provided otherwise, the effective date 
for an award based on an original claim or a claim reopened 
after final adjudication shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
receipt of the application thereof.  38 U.S.C.A. § 5110(a).  
This statutory provision is implemented by regulation which 
provides that the effective date of an award of disability 
compensation based on an original claim or a claim reopened 
after final disallowance will be the date of receipt of the 
claim or date entitlement arose, whichever is later.  
38 C.F.R. § 3.400; see also 38 C.F.R. § 3.4(b)(1) (1999) 
(defining "disability compensation" as basic entitlement 
for a veteran who is disabled as a result of a disease or 
injury incurred in or aggravated in the line of duty in 
active service).

The effective date for an award of direct service connection 
will the day following separation from service or the date 
entitlement arose if the claim is received within one year 
after service separation; otherwise the date of receipt of 
the claim, or the date entitlement arose, whichever is later.  
38 C.F.R. § 3.400(2)(i).  The effective for an award of 
presumptive service connection will be the date entitlement 
arose, if the claim is received within one year after service 
separation; otherwise the date of receipt of the claim, or 
the date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(2)(ii).  The effective date for an award of service 
connection on the basis of new and material evidence, other 
than service department records, which is received after a 
final disallowance, is the date of receipt of the new claim 
or the date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(q)(1)(ii).  The effective date of an award of service 
connection on the basis of a reopened claim, which is 
received after a final disallowance, is the date of receipt 
of the claim or the date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400(r).

A claim may be either a formal or informal written 
communication "requesting a determination of entitlement, or 
evidencing a belief of entitlement, to a benefit."  
38 C.F.R. § 3.1(p).  An informal claim is any communication 
indicating an intent to apply for one or more benefits.  The 
benefit being sought must be identified.  38 C.F.R. § 3.155.  
Further, a reopened claim is defined as "[a]ny application 
for a benefit received after final disallowance of an earlier 
claim . . . ."  38 C.F.R. § 3.160(e) (1999).

The veteran contends that he had, and was treated for, 
"post-traumatic stress disorder," at VA, during the 1980's 
and that service connection for post-traumatic stress 
disorder should be effectuated back until then.  The veteran 
also contends that there are VA records showing the same, and 
he requested that VA obtain these records.  Specifically, the 
veteran is contending that an effective date earlier than 
March 30, 1994 is warranted.

In this case, the veteran filed a claim seeking entitlement 
to service connection for a delayed stress syndrome in 
September 1985, more than one year after separation from 
active duty.  Service connection for PTSD was denied in a 
March 1986 rating decision.  In April 1986, the RO sent the 
veteran notice of this adverse decision and of his appellate 
rights.  No appeal, which challenged the denial of the PTSD 
claim, was initiated.  38 U.S.C.A. § 7105(a), (b)(2), (c) 
(West 1991); 38 C.F.R. §§ 20.200, 20.201 (1999).  Therefore, 
this rating action constitutes a final adjudication of the 
claim for service connection for PTSD.  38 C.F.R. § 3.160(d) 
(1999).  Hence, an effective date as of the date of the 
September 1985 claim is not warranted.

In a statement received by the RO in November 1990, the 
veteran requested that his claim for service connection for 
PTSD be reopened.  In that statement, the veteran indicated 
his belief that he suffered from PTSD, and requested that the 
RO obtain VA outpatient records pertaining to psychiatric 
treatment at the VA Outpatient Clinic in Beaumont, Texas, and 
private records pertaining to counseling received at the 
Family Youth and Counseling Agency in Lake Charles, 
Louisiana.  He noted that he was scheduled to receive more 
counseling at the VA Outpatient Clinic on December 14, 1990, 
and indicated his tentative plans to undergo follow-up 
treatment and evaluation at the VA Hospital in Little Rock, 
Arkansas.  The veteran's written statement noting additional 
VA and private medical evidence in support of the claim for 
PTSD constitutes a claim to reopen and was reviewed by the RO 
on that basis.  38 C.F.R. §§ 3.160(e), 3.155.

In this context, the Board observes that in a letter of 
December 1990, the RO informed the veteran that it had 
requested his medical records from the VA Medical Center in 
Beaumont, Texas.  By that same letter, the RO also asked the 
veteran to complete the enclosed VA Forms 21-4142, 
Authorization for Release of Information, and provide the 
address for the Youth Counseling Agency in Lake Charles in 
order for the RO to request the records.  Notably, however, 
the veteran provided only limited information to the RO's 
inquiry, and did not provide any information or a response 
with respect to the address of the Youth Counseling Center.  
Instead, the veteran submitted a single authorization form, 
which identified only the medical records at the VA Medical 
Center in Beaumont.  As such, these VA medical records, which 
contained an entry of a counseling session on December 14, 
1990, were received by the RO in January 1991.  Moreover, as 
the veteran's future plans to undergo follow-up treatment at 
the VA Hospital in Little Rock were still tentative at the 
time of his November 1990 statement, a review of record 
reflects no treatment at the Little Rock facility, following 
his December 1990 counseling session; and the veteran does 
not indicate otherwise that such treatment did occur.  Under 
these circumstances, and in light of the veteran's failure to 
fully cooperate with the RO's efforts to assist him with the 
factual development of his November 1990 claim, the Board 
finds that there was no breach of the VA's duty to assist.  
See Hayes v. Brown, 5 Vet. App. 60, 68 (1993) (citing Wood v. 
Derwinski, 1 Vet. App. 190, 192-93 (1991)).  But see Tetro v. 
West, 13 Vet. App. 404, 412 (2000) (citing Hayre v. West, 188 
F.3d 1327, 1332-33 (Fed. Cir. 1999) (holding that the failure 
of the VA to fulfill the duty to assist by obtaining 
pertinent VA medical records "vitiates the finality of an RO 
decision for purposes of a direct appeal")).

In considering the claim to reopen, the RO entered a rating 
action in January 1991, which confirmed and continued the 
previous denial of service connection for PTSD.  Later that 
month, in January 1991, the veteran was notified of this 
rating action and of his appellate rights; but he did not 
initiate an administrative appeal as to this adverse 
determination.  38 U.S.C.A. § 7105(a), (b)(2), (c); 38 C.F.R. 
§§ 20.200, 20.201.  As a result, the January 1991 rating 
action, which was engendered by the November 1990 claim to 
reopen, became final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 3.160(d); cf. Hayre and Tetro, both supra.  Hence, an 
effective date as of the date of the November 1990 claim for 
PTSD is not warranted.

On March 30, 1994, the veteran submitted a claim to reopen 
the issue of entitlement to service connection for PTSD.  
Following a reopening of this claim, the RO, in a July 1995 
rating decision, denied service connection for PTSD on the 
basis that the evidence of record did not establish a 
probative diagnosis of PTSD.  In January 1996, the veteran 
filed a notice of disagreement contesting the July 1995 
denial of his PTSD claim.  Additional evidence, consisting of 
VA hospital reports dating from December 1996 to February 
1996, were obtained by the RO.  The veteran subsequently 
received an October 1996 VA examination, following which the 
RO issued a November 1996 rating decision granting service 
connection for PTSD on the basis of new evidence showing a 
causal relationship between the current diagnosis of PTSD and 
the veteran's military service.  The award of service 
connection was effective from March 30, 1994, the date of 
receipt of the veteran's claim to reopen.  Thereafter, the 
veteran perfected an appeal as to the March 1994 effective 
date assigned.

With the application of the law to the facts in this case, 
the RO's November 1996 allowance of service connection for 
PTSD was on the basis of new and material evidence which did 
not consist of service department records, and this was after 
a previous final disallowance by the RO in January 1991.  
Thereafter, according to the applicable regulation, the 
earliest date for an allowance of service connection on the 
basis of new and material evidence (other than service 
department records), received after final disallowance, is 
the date of receipt of the reopened claim, or the date 
entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(q)(1)(ii).  While new and material evidence resulting 
in the allowance of service connection for PTSD arguably 
demonstrated entitlement to service connection at a date 
prior to the date of receipt of the claim to reopen itself, 
the application of the rule compels the assignment of the 
date of receipt of the claim, since it is the later event in 
the present case.  Id; 38 C.F.R. § 3.400(r).

Although the appellant contends that he is entitled to a 
grant of service connection for PTSD dating back to the 
1980's, the governing statutory and regulatory criteria 
prohibit an effective date earlier than the date of receipt 
of the claim to reopen, in this case March 30, 1994, absent 
clear and unmistakable error.  38 U.S.C.A. § 5110; 38 C.F.R. 
§§ 3.105(a), 3.400(a)(1)(ii), (r).  Accordingly, the Board 
finds, based on the evidence of record, that an effective 
date earlier than March 30, 1994 is not warranted.


ORDER

An effective date earlier than March 30, 1994, for the grant 
of service connection for post-traumatic stress disorder is 
denied.  



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals

 


